Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on January 19, 2022. Claims 1, 5-7, and 11-12 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1, 5-7, and 11-12 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Mori et al., EP 1 777 144 A1, in view of Cunha et al., U.S. Patent Application Publication No US 2020/0003565, hereinafter referred to as Mori and Cunha, respectively.

6.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

acquires a captured image of the surrounding of the vehicle, and detects stall lines showing a stall from the image and, from the detected stall lines, identifies a first stall line extending in a longitudinal direction of the stall, wherein the processor divides the obstacle map into the plurality of areas in a direction orthogonal to an extending direction of the first stall line, sets a provisional parking frame for parking the vehicle based on the stall lines, sets a detection range for detecting the wheel stop in a part of an area of the obstacle map based on a position of a frame line extending in a lateral direction of the stall out of the provisional parking frame, divides the set detection range into the plurality of areas, and counts the number of data pieces in each of the plurality of divided areas to detect the position of the wheel stop, and wherein when both ends of the first stall line in the longitudinal direction are detected, the processor sets the provisional parking frame based on a first end at a distance farther from the vehicle out of the detected both ends, and when the first end cannot be detected, the processor sets the provisional parking frame based on a second end at a distance closer to the vehicle.

7.	Claims 5 and 6 depend from claim 1 and are therefore allowable.

8.	Regarding independent claim 7, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

acquiring a captured image of the surrounding of the vehicle; and a stall-line detection step of detecting stall lines showing a stall from the image acquired by the image acquisition step and, from the detected stall lines, identifying a first stall line extending in a longitudinal direction of the stall, wherein in the wheel-stop detection step, the obstacle map is divided into the plurality of areas in a direction orthogonal to an extending direction of the first stall line identified by the stall-line detection step, the parking assist method further comprising: a provisional parking frame setting step of setting a provisional parking frame for parking the vehicle based on the stall lines detected by the stall-line detection step, wherein in the wheel-stop detection step, a detection range for detecting the wheel stop is set in a part of an area of the obstacle map based on a position of a frame line extending in a lateral direction of the stall out of the provisional parking frame set by the provisional parking frame setting step, the set detection range is divided into the plurality of areas, and the number of data pieces in each of the plurality of divided areas is counted to detect the position of the wheel stop, and wherein when both ends of the first stall line in the longitudinal direction are detected, in the provisional parking frame setting step, the provisional parking frame is set based on a first end at a distance farther from the vehicle out of the detected both ends, and when the first end cannot be detected, in the provisional parking frame setting step, the provisional parking frame is set based on a second end at a distance closer to the vehicle.

9.	Claims 11-12 depend from claim 7 and are therefore allowable.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665